Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
2.  	The following is an Allowance in response to the communications received
on May 7, 2022. Claims 1, 3-11, and 13-20 are currently pending and allowed herein

				Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 7, 2022 has been entered.

				Reasons for Allowance
4.  	The present invention is directed to computer implemented embodiments for determining and optimizing an allocation strategy for an online on-demand transportation service. 
 	The closest prior art of record resembling applicant’s invention is Xu et al (US Application No. 2018/0025408). Xu et al teach a method and system for pushing orders in an on-demand service system using mobile internet technologies and data processing technologies. a customer making an online order of a product on a mobile device of the customer, by using a browser of the customer device to access a vendor's website or using a native mobile app installed on the customer device capable of performing online ordering and/or transactions. The order information is sent to a central server. Upon receiving the order, the central server sends a confirmation to the customer device. The central server assigns an appropriate delivery person based on the customer's desired location of delivery.
 	However, with respect to independent claims 1, 11 and 20, Xu et al and the other refences of record, taken alone or in combination, do not teach determine a plurality of records based on the order information and the driver information according to a decision-making processes model, wherein each record includes a driver's space-time status, a driver's action, a driver's revenue, and a driver's subsequent space-time status, and the decision-making processes model is a Markov Decision Process (MDP) model, wherein the order information and the driver information are inputs Response to Non-Final Office Action Application No.: 16/901,050 Attorney Docket No.: 20615-0224US00 Page 3 of 25of the MDP model, and the outputs of the MDP model are the plurality of records; determine a value function based on the plurality of records of each historical driver according to a reinforcement learningthus rendering claims 1, 11 and 20  and their dependent claims as allowable over the prior art.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claims 3-10, and 12-19, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, and 11. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See. The attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
May 19, 2022